Citation Nr: 0731321	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-05 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Army from May 1971 
to July 1973 and with the Army National Guard from January 
1983 to September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the above claim.

In July 2007, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In May 2004, the veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans' Affairs, for treatment records from 
Christus St. Francis Cabrini Hospital and Rapides General 
Medical Center.  However, there is no indication that the RO 
attempted to obtain these private treatment records.  These 
records should be obtained on remand.  

Further, review of the record indicates that in December 
1982, the veteran was treated at the VA hospital in 
Pineville, Louisiana, for his left shoulder as a result of a 
basketball injury.  These records should be obtained on 
remand.  

Finally, the veteran's service medical records appear to be 
incomplete.  For example, a Physical Evaluation Board 
proceeding indicates that radiographic reports of June 12, 
1983, support a conclusion that the veteran dislocated his 
shoulder.  These records are not associated with the claims 
folder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center and any other indicated 
agency (i.e., the Adjutant General's 
Office of the Louisiana National Guard) 
and request copies of the veteran's 
complete service medical records 
concerning his service with the Louisiana 
Army National Guard from January 1983 to 
September 1986, including records showing 
treatment for a left shoulder injury in 
June 1983 and in the summer of 1984 and 
all records related to any Physical 
Evaluation Board proceedings.  All 
attempts made to locate these records 
should be documented for the file.  

Also, request verification of the 
complete dates of the veteran's service, 
as well as the type of service during 
each period of enlistment, i.e., whether 
it was active duty, active duty for 
training, or inactive duty for training.  
All periods of active duty for training 
or inactive duty for training should be 
separately noted.

The RO/AMC must make as many requests as 
are necessary to obtain these records.  
The RO/AMC should end its efforts to 
obtain these records only if it concludes 
that the records sought do not exist or 
that further efforts to obtain the 
records would be futile.  

If the RO/AMC concludes that it is 
reasonably certain the records do not 
exist or further efforts to obtain them 
would be futile, it must provide the 
veteran with oral or written notice of 
that fact.

2.  Make arrangements to obtain the 
veteran's treatment records for a left 
shoulder disability from the VA hospital 
in Pineville, Louisiana, dated prior to 
January 1983 (specifically including any 
treatment received in December 1982).  

3.  Make arrangements to obtain the 
veteran's treatment records for a left 
shoulder disability from Christus St. 
Francis Cabrini Hospital and from Rapides 
General Medical Center.

4.  Finally, readjudicate the veteran's 
claim with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of 
this remand.  If the decision with 
respect to the claim remains adverse to 
the veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

